*417On Motion for Rehearing.
MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
In the opinion heretofore rendered casual reference was made to the fact that respondent had not appeared in this court or apprised us of its theory of the case. In support of a motion for a rehearing, counsel for respondent urges that he was personally present in the courtroom at the time the cause was set for hearing and prepared to argue the cause orally if oral argument had been deemed necessary. We employed the term “appearance” in its legal signification. (See. 301, Rev. Codes.) [7] Respondent had not filed a brief and its counsel did not have a right to argue the cause orally. (Rule X, subd. 5, Rules of the Supreme Court [123 Pac. xii].) To grant the motion for a rehearing would be an idle ceremony, for counsel has not yet tendered a brief and would not be in a position to demand [8] the right to be heard if a rehearing were granted. However, no sufficient ground for a rehearing is presented (Big Blachfoot Milling Co. v. Blue Bird Min. Co., 19 Mont. 454, 48 Pac. 778; Collins v. Metropolitan L. Ins. Co., 32 Mont. 346, 108 Am. St. Rep. 578, 80 Pac. 1092), and the motion is accordingly denied.

Motion denied.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.